Citation Nr: 0311878	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a psychoneurosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from June 1946 to September 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The case was subsequently transferred to the 
Buffalo, New York, VARO.  The March 1998 rating granted an 
increase from 10 percent to 30 percent for the veteran's only 
service-connected disability, a psychoneurosis, but denied a 
rating higher than that.  And he since has continued to 
appeal for a higher rating.  So that issue is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

During his September 2002 VA psychiatric examination for 
compensation purposes, the veteran reported having had frozen 
feet during his military service.  This issue is referred to 
the RO for clarification as to whether he is seeking 
service connection for residuals of frostbite of the feet.


FINDINGS OF FACT

1.  The veteran takes psychotropic medication for anxiety and 
depression, complains of symptoms consistent with post-
traumatic stress disorder (PTSD), but is fully oriented, has 
organized thought processes, and intact judgment.  

2.  The veteran's most recent Global Assessment of 
Functioning (GAF) scores are 45 and 46; he has some 
impairment of his affect, has memory problems, 
some impairment of his speech, and mild cognitive impairment.




CONCLUSION OF LAW

The criteria have been met for a 50 percent rating, but no 
higher, for the veteran's psychoneurosis,.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During this appeal the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law.  And 
implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The veteran was notified of the implementing VCAA 
regulations in the February 2001 Supplemental Statement of 
the Case (SSOC).  Also, in an August 20002 letter he was 
informed of what evidence was necessary to establish 
entitlement to the benefit sought and that additional VA 
treatment records not already on file would be obtained.  He 
was also informed that another VA rating examination would 
be scheduled, in addition to the VA rating examinations in 
October 1997 and February 2000, and that examination was 
conducted in September 2002.  He was also requested to 
inform the RO of any additional information or evidence that 
he wished to be considered, including medical records, 
employment records, and records from other Federal agencies.  
However, there was no response indicating that there were 
outstanding records not already on file or which the RO was 
to attempt to obtain as outlined in that letter.  Further, 
the veteran declined to offer testimony in support of his 
claim.  Accordingly, no further development is required to 
comply with the VCAA or the implementing regulations.  So 
the veteran is not prejudiced by the Board's deciding the 
appeal and will address the merits of the veteran's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, he is 
requesting a higher rating for a disability that was service 
connected many years ago, as opposed to appealing the rating 
that initially was assigned just after establishing his 
entitlement to service connection, his current level of 
functional impairment is of primary importance.  See 
Francisco v. Brown, 7Vet. App. 55, 58 (1994).  And this, in 
turn, means that VA does not have to consider whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  



After having the veteran examined in October 1997, the RO 
increased the rating for his psychoneurosis from 10 to 30 
percent based on the results of that mental status 
evaluation, effective the date of receipt of his claim for an 
increased rating of May 23, 1997 (which is after date on 
which the criteria governing the evaluations of 
psychoneurotic disorders were revised on November 7, 1996).  

The veteran's 30 percent rating is determined by the criteria 
of 38 C.F.R. § 4.130, Diagnostic Code 9400.  According to 
this code, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The next 
higher rating of 50 percent also requires occupational and 
social impairment, but with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for even 
greater occupational and social impairment with deficiencies 
in most areas, such as work, school, family relationships, 
judgment, thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  The maximum rating of 100 
percent is warranted for total occupational and social 
impairment, due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

Following the VA psychiatric examination in October 1997 a 30 
percent rating was assigned for the veteran's service-
connected psychoneurosis.  That examination noted that he 
took medication for anxiety and depression and also revealed 
that he had symptoms consistent with post-traumatic stress 
disorder (PTSD).  A mental status evaluation was essentially 
normal and it was noted that he had not worked since a 
postservice on-the-job back injury.  

On VA psychiatric examination in February 2000 it was noted 
that he was unemployable due to a combination of his service-
connected psychiatric disorder and multiple physical 
problems.  His complaints again included depression and 
symptoms consistent with PTSD.  A mental status examination 
was essentially normal except that he had some flattening of 
his affect and difficulty dealing with his current situation.  
His GAF score was 55.  A GAF score of 51 to 60 indicates that 
the examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The GAF score 
is a scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) DSM-IV); see also Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  These findings are consistent 
with the 30 percent rating assigned by the March 1998 rating 
action.  

However, VA neuropsychological testing on an outpatient basis 
in July 2002 found that the veteran had memory problems and 
impaired speech, with mild dysnomia and paraphasia.  He had 
mild perseveration on an auditory comprehension task and his 
delayed recognition of a word list was moderately 
compromised.  He had a severe deficit in complex visuomotor 
sequencing.  He was mildly impaired on construction and 
memory subscales.  Performance on the supplemental cognitive 
measures suggested mild to moderate deficits in verbal memory 
and executive functions.  He appeared to have mild cognitive 
impairment.  His impairment in memory and executive 
functioning might reflect an early degenerative process 
but these deficits were also seen in many PTSD patients of 
all ages.  

The findings on this neuropsychological testing show an 
increase in the severity of the veteran's psychiatric 
disorder and more closely approximate the criteria for a 
50 percent rating.  This is confirmed by the VA psychiatric 
examination in September 2000 which, while reflecting an 
essentially normal mental status evaluation, found that his 
GAF score was 46.  VA outpatient treatment (VAOPT) records 
reflect that in February 2001 his current GAF was 45, which 
was also highest in the last year and that in December 2000 
his GAF was 46.  A GAF score of 41 to 50 indicates that the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  

Accordingly, with the favorable resolution of doubt, it is 
the judgment of the Board that a schedular rating of 50 
percent is warranted for the veteran's service-connected 
psychiatric disorder.  A higher rating is not warranted 
because there is no evidence of deficiencies in judgment, 
thinking, mood or family relations.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected psychiatric 
disorder under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  
The disorder has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  





ORDER

A 50 percent rating is granted for the service-connected 
psychoneurosis, subject to the applicable laws and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

